DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Preliminary Amendment
Acknowledgement is made of the preliminary amendment filed on October 01, 2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 01, 2019, October 09, 2019 and September 01, 2020 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Appropriate correction is required.

Drawings
The drawings were received on October 01, 2019. These drawings are acceptable.

Claim Objections
Claim(s) 2 - 4 are objected to because of the following informalities: 
Claim 2, line 3, “portion that bundles the electric conductors”, should be change to - - portion that bundles the plurality of linear electric conductors - -.
Claim 3, line 5, “the electric conductor protrudes is larger than a length by which the electric conductor protrudes”, should be change to - - the plurality of linear electric conductors protrudes is larger than a length by which the plurality of linear electric conductors protrudes - -.
Claim 4, line 4, “the base portion from which the electric conductor protrudes”, should be change to - - the base portion from which the plurality of linear electric conductors protrudes - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 7-8 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Takahashi (JP 2016054099 A).

With regard to claim 1, Takahashi teaches a discharge device (1E – Fig. 16-Fig. 18), comprising:
a housing (10, 22, 31 – Fig. 16);
a discharging unit (34 – Fig. 18) that protrudes from the housing (10, 22, 31 – Fig. 16) and that is disposed in a duct (26 – Fig. 4) through which gas flows (Abstract, lines 1-5, Machine Translation, the gas has been interpreted as air that flows/passes through the duct/ventilation route), the discharging unit (34 – Fig. 18) discharging in response to an application of a voltage (Page 30, lines 35-45); and
a protruding unit (24, 24a – Fig. 18) (see left side of Fig. 18) that is disposed upstream of the discharging unit (34 – Fig. 18) in a direction in which the gas flows (Arrows in Fig. 18 shown direction of the gas/air) without overlapping the discharging unit (34 – Fig. 18), the protruding unit (24, 24a – Fig. 18) protruding further from the housing (10, 22, 31 – Fig. 16) than the discharging unit (34 – Fig. 18),
wherein the protruding (24, 24a – Fig. 18) unit includes a root portion (24a – Fig. 18) joined to the housing (10, 22, 31 – Fig. 16), and
wherein the root portion (24a – Fig. 18) includes a widened portion (see widened portion of 24a – Fig. 18) that is disposed in the duct and protrudes toward the discharging unit (34 – Fig. 18) when viewed in the direction in which the gas flows.
With regard to claim 5, Takahashi teaches all the limitations of claim 1, and further teaches a surface of the protruding unit (24, 24a – Fig. 18) curves (see Fig. 18) from an upstream side in the direction in which the gas flows (Arrows in Fig. 18 shown direction of the gas/air) toward the discharging unit (34 – Fig. 18) to protrude outward.
With regard to claim 7, Takahashi teaches all the limitations of claim 1, and further teaches a second protruding unit (24, 24a – Fig. 18) (see right side of Fig. 18) that is disposed while having the discharging unit (34 – Fig. 18) interposed between the second protruding unit (24, 24a – Fig. 18) (see right side of Fig. 18) and the protruding unit (24, 24a – Fig. 18) (see left side of Fig. 18) when viewed in the direction in which the gas flows (Arrows in Fig. 18 shown direction of the gas/air), the second protruding unit (24, 24a – Fig. 18)  protruding further from the housing (10, 22, 31 – Fig. 16) than the discharging unit (34 – Fig. 18).
With regard to claim 8, Takahashi teaches all the limitations of claim 1, and further teaches the discharge device (1E – Fig. 16-Fig. 18) according to claim 1; and
a blower (Page 27, line 18) that feeds gas to the discharge device (1E – Fig. 16-Fig. 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2016054099 A) in view of Nishida (US 2016/0204581 A1).
With regard to claim 2, Takahashi teaches all the limitations of claim 1, but do not expressly teach the discharging unit includes a plurality of linear electric conductors and a base portion that bundles the plurality of linear electric conductors.
Nishida teaches the discharging unit (1, 2 – Fig. 4) includes a plurality of linear electric conductors (7, 8 – Fig. 4) and a base portion (7a, 8a – Fig. 6) that bundles the plurality of linear electric conductors (7, 8 – Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the discharging unit of Takahashi, to have a discharging unit includes a plurality of linear electric conductors and a base portion that bundles the plurality of linear electric conductors, as taught by Nishida, in order to increase in amount of generation of ions; such when voltage is applied to the discharging unit that includes a plurality of linear electric conductors/brush-like discharge electrode causes a further increase in amount of generation of ions than use of, for example, a needle-like discharge electrode in a case where an identical voltage is applied to each of the discharging unit that includes a plurality of linear electric conductors/brush-like discharge electrode and the needle-like discharge electrode. This results in achievement of favorable ion release.
Examiner’s Note:  Nishida (US 2016/0204581 A1) is the English translation of Izu (WO 2015/151309 A1) that was published on October 08, 2015 and it is listed in PTOL-982. 
With regard to claim 4, Takahashi and Nishida teach all the limitations of claim 2, and Takahashi further teaches the widened portion (see widened portion of 24a – Fig. 18) is disposed closer to the housing (10, 22, 31 – Fig. 16) than an end portion of the base of discharging unit (34 – Fig. 18). Nishida teaches an end portion of the base portion (7a, 8a – Fig. 6) on a side of the base portion from which the plurality of linear electric conductors (7, 8 – Fig. 4) protrudes.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2016054099 A) in view of Izu (JP 2013225383 A).

With regard to claim 6, Takahashi teaches all the limitations of claim 1, but do not expressly teach the root portion includes a second widened portion that protrudes away from the discharging unit when viewed in the direction in which the gas flows.
Izu teaches the root portion (14a – Fig. 7, see figure below) includes a second widened portion (see widened portion of the root portion 14a – Fig. 7, see figure below) that protrudes away from the discharging unit (1 – Fig. 7) when viewed in the direction in which the gas flows (see Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the root portion of Takahashi, to include a second widened portion that protrudes away from the discharging unit, as taught by Izu, in order to smooth a flow of gas/air when passes through the duct of air cleaner/electric machine.

    PNG
    media_image1.png
    736
    1299
    media_image1.png
    Greyscale

Izu (JP 2013225383 A) – Fig. 7


Allowable Subject Matter
Claim(s) 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 

With regard to claim 3, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “when viewed in the direction in which the gas flows, a minimum distance between the protruding unit and an end portion of the base portion on a side of the base portion from which the plurality of linear electric conductors protrudes is larger than a length by which the plurality of linear electric conductors protrudes from the base portion.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836